Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s amendment which was filed on 10/01/2021 and has been entered. Claims 1-8, 10-17, 19 and 21-27 have been amended. No claims have been cancelled. No claims have been added. Claims 1-28 are pending in this application, with claims 1, 10 and 19 being independent.
	
	Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 10, 14-16, 19 and 24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2018/0302513 (“Cohen”).
Regarding claim 1, Cohen discloses a method comprising: 
receiving, from an originating device, an incoming call to be routed to a receiving device: the incoming call being associated with a telephone number of the originating device (fig. 1, incoming call from calling device 100 associated with corresponding a calling number [0005]); 
	Claim 1 currently recites contingent limitations. This scenario sets up a Schulhauser claim interpretation with two different paths for the method of claim 1. See Ex parte Schulhauser, Appeal 2013-007847(PTAB April 28, 2016) See MPEP 2111.04, subsection II.  
	Cohen discloses when determining that the receiving device has placed an outgoing call to the telephone number of the originating device within a period of time prior to receiving the incoming call, routing the incoming call to the receiving device ([0021]  the intercepting module 150 may detect that a particular number has been dialed multiple times by a receiving device 180 (as indicated on an outgoing call log of the receiving device 180) although not listed as a contact by the receiving device. Accordingly, such a number may either be whitelisted or subjected to less authentication.). In Fig. 2, [0032] a determination as to whether or not an authentication is needed occurs at step 220. A “no” results in routing the call to the receiving device at step 280 as claimed. Examiner interprets “a period of time prior” to broadly be any time prior because the claim does not further define the limitation.
	Since the first path of the conditional limitation has been met, remaining paths need not be present in the prior art. However, Cohen further discloses 
when determining that the receiving device has not placed an outgoing call to the telephone number within the period of time, answering the incoming call to establish a communication link with the originating device (fig. 2, at task 220 it is determined that authentication is required, such as when no outgoing call has been made as discussed in [0021]) the method proceeds to the authentication procedure at task 230); 

receiving, via the communication link, a challenge response to the challenge audio signal from the originating device ([0041] FIG. 3C, an audio message with the authentication challenge is provided and a user of the calling device 180 can speak a response. The authenticator can interpret the response to determine whether it is correct); and 
in response to authenticating the challenge response, routing the incoming call to the receiving device (fig 2, send call to receiving device at task 280 when the response is correct).  

Regarding claim 10, Cohen discloses a non-transitory machine-readable medium having stored therein instructions which when executed by at least one processor ([0048]):
receiving, from an originating device, an incoming call to be routed to a receiving device: the incoming call being associated with a telephone number of the originating device (fig. 1, incoming call from calling device 100 associated with corresponding a calling number [0005]); 
	Claim 1 currently recites contingent limitations. This scenario sets up a Schulhauser claim interpretation with two different paths for the method of claim 1. See Ex parte Schulhauser, Appeal 2013-007847(PTAB April 28, 2016) See MPEP 2111.04, subsection II.  
	Cohen discloses when determining that the receiving device has placed an outgoing call to the telephone number of the originating device within a period of time prior to receiving the incoming call, routing the incoming call to the receiving device ([0021]  the intercepting module 150 may detect that a particular number has been dialed multiple times by a receiving device 180 (as indicated on an outgoing call log of the receiving device 180) although not listed as a contact by the receiving device. Accordingly, such a number may either be whitelisted or subjected to less authentication.). In Fig. 2, [0032] a determination as to whether or not an authentication is needed occurs at step 220. A “no” results in routing the call to the receiving device at step 280 as claimed. Examiner interprets “a period of time prior” to broadly be any time prior because the claim does not further define the limitation.
	Since the first path of the conditional limitation has been met, remaining paths need not be present in the prior art. However, Cohen further discloses 
answer the incoming call (fig. 2 task 210 intercept the call);
transmit, as an uplink signal, a challenge audio signal containing an audio message to be played back by the originating device (fig. 2, if it is determined to perform the authentication procedure at task 220 then the method sends an authentication challenge at task 240, Fig. 3C illustrates an audio signal challenge); 
receive, as a downlink signal, a challenge response to the challenge audio signal from the originating device (fig. 2 task 250 response to the authentication challenge is received); and 
upon authenticating the challenge response, route the incoming call to the receiving device (fig. 2, task 260 when the response is correct, task 280 send call to receiving device). 

Claim 19 recites a telephony server comprising a processor and non-transitory machine-readable medium having stored therein instructions which when executed by the processor causes the telephony server to perform the method recited in claim 1. Cohen discloses telephony server ([0019] system 130 may be a module in a call routing server) comprising a processor instructing the network to connect the incoming call (fig. 6). Thus, Claim 19 is rejected in view of Cohen for the same reasons discussed with respect to claim 1.

Regarding claims 5, 14 and 24, Cohen discloses wherein the challenge audio signal is a first challenge audio signal, the audio message is a first audio message, and the challenge response is a first challenge response, wherein the method further comprises, when determining that the receiving device has placed an outgoing call to the telephone number within the period of time, transmitting a second challenge audio signal containing a second audio message that is different than the first audio message to the originating device; receiving a second challenge response to the second challenge audio signal from the originating device; and authenticating the second challenge response, wherein the incoming call is routed to the receiving device upon authenticating the second challenge response ([0026] the authentication mechanism in the authenticator 140 may uses more difficult levels of authentication for parameters of a call that are suspicious—as may be reported from the intercepting module 150 or from an aggregation feedback loop from community module 190) Cohen discloses for example where outgoing calls have been made, Accordingly, such a number may either be whitelisted or subjected to less authentication ([0021]) therefore the authentication is different in the two situations, transmitting of the first audio challenge and second audio challenge would similarly follow the flows of Fig. 1, likewise with receiving the challenge response. 

Regarding claims 6, 15 and 25, Cohen further discloses authenticating the challenge response by comparing the challenge response with a predefined response that is associated with the audio message (fig. 2, task 260, a user operating the calling device 100 issues the appropriate challenge response as shown in Flow 4. Upon receiving the authentication response as shown by Flow 4, the authenticator 140 determines whether the response is correct and sends a response back to the intercepting module 150, Fig. 3A-C).

Regarding claims 7, 16 and 26, Cohen discloses wherein the predefined response is an ordered plurality of Dual-Tone Multi-Frequency (DTMF) tones, wherein authenticating comprises determining that the challenge response contains the ordered plurality of DTMF tones ([0040] As shown in FIG. 3B, an audio message with the authentication challenge is provided and a user of the calling device 180 can utilize a keypad to respond, keypad responses corresponding to DTMF tones).

Claim Rejections - 35 USC § 103
Claims 2-4, 11-13 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0302513 (“Cohen”) in view of U.S. Publication No. 2010/0226261 (“Piche”).

Regarding claims 2, 11 and 21, Cohen discloses multiple conditions for triggering the call authentication challenge but does not specify when determining that the receiving device has received a previous incoming call from the originating device within the period of time prior to receiving the incoming call, routing the incoming call to the receiving device.
	In a similar field of endeavor, Piche also discloses method of preventing unwanted calls using caller call behavior to determine whether to challenge a call. Part of the SPIT protection system and method according to the invention is an algorithm for computing a dynamic calling rate limit for VoIP callers. As an example, suppose a user has a calling limit of fifteen calls in a period of three hundred  seconds. For calls exceeding this calling rate, the server may challenge the caller for additional validation ([0054]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to trigger the authentication challenge using incoming call behavior data as disclosed by Piche, because number of incoming calls in a time period is a reliable indicator for filtering unwanted calls.
	
Regarding claims 3, 12 and 22, Cohen in view of Piche discloses wherein the period of time is a first period of time, wherein the incoming call is routed to the receiving device when the receiving device has remained on-the-line with the originating device during the previous incoming call for a second period of time that is less than the first period of time (Piche, fig. 3 main factor of SPIT call behavior includes short calls which represents call duration. Calling rate of a caller is associated with SPIT includes a value associated with said callee having a number of callee terminated calls of short duration.). 

Regarding claims 4, 13 and 23, Cohen in view of Piche discloses the method of claim 2 further comprising, when determining that the receiving device has received a previous incoming call from the originating device within the period of time: transmitting the challenge audio signal containing the audio message to the originating device; receiving the challenge response to the challenge audio signal from the originating device; and authenticating the challenge response, wherein the incoming call is routed to the receiving device upon authenticating the challenge response (Cohen fig. 2, when the authentication procedure is called, the method transmits a challenge audio signal and receives a challenge response audio signal in order to continue routing the call to the receiving device).

Claims 8, 9, 17, 18, 20, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0302513 (“Cohen”) in view of U.S. Publication No. 2021/0037135 (“Meredith et al.”).

Regarding claims 8, 17 and 27, Cohen discloses in Flow 3, the authenticator 140 sends one or more authentication challenges to the calling device. This may be an audio message, a text-based message, or other suitable authentication challenge ([0028]) but does not specify wherein the predefined response is text of a word or a phrase, wherein the response is a response audio signal that contains a word or phrase as speech, wherein authenticating comprises performing a speech-to-text algorithm upon the response audio signal to produce a textual representation of the word or phrase and determining that the textual representation matches the text.
	In a similar field of endeavor, Meredith et al. discloses a method of intercepting and challenging calls. Meredith et al. discloses when a call challenger receives a call directed to a user equipment of the called party identity, the call challenger can prompt the calling party to provide an audible response. In response to a receipt of the audible response, the call challenger can convert the audible response to a text. The call challenger can compare the text with the keyword to determine if there is a sufficient match. In response to the determining the output of the comparing does not satisfy a threshold match score, the call challenger can prevent the call from connecting with the user equipment ([0022]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen such that the audible response can be converted to text as disclosed by Meredith et al. in order to account for errors due to pronunciation or accents. As discussed by Meredith et al., the speech to text conversion has the benefit of accounting for keyword variations (Meredith, [0067]).

Regarding claims 9, 18 and 28, Cohen discloses in FIG. 3C, an audio message with the authentication challenge is provided and a user of the calling device 180 can speak a response but does not specify prior to receiving the incoming call, receiving and storing the audio message and the predefined response.
	In a similar field of endeavor, Meredith et al. discloses a method of intercepting and challenging calls. Meredith et al. illustrates in Fig. 8 an interface for called party to enter or speak keyword. The keywords corresponding to challenge responses required from a calling party to be connected to the called party ([0066)).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen such that the called party can store audio messages and predefined responses as disclosed by Meredith et al. in order to provide a customizable challenge interface which is personalized to the specific called party. 

Regarding claim 20, Cohen does not specify wherein the non-transitory machine-readable medium has further instructions to determine whether a response is received, via the communication link, from the originating device within a threshold period of time; and in response to not receiving the response within the threshold period of time, transmitting a final message audio signal, via the communication link, containing an audio message for playback by the originating device that indicates the call is to be disconnected; and disconnecting the call.
In a similar field of endeavor, Meredith et al. discloses a method of intercepting and challenging calls. Meredith et al. discloses a call challenger can prompt the calling party to provide an audible response. In response to a lack of receipt of the audible response (or lack of receipt of an audible response within a certain period), the call challenger device can take a preventative action relating to the call ([0022]). If an incoming call is rejected by the call challenger 605, the initial answering subsystem 715 can facilitate the playing of a message to the caller informing the caller of the reason for the rejection, and can also indicate to the caller that he or she should attempt to reach the called party by text message, or other means ([0064]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen to include a response threshold time as disclosed by Meredith et al. in order to prevent an endless loop. Additionally a slow response is likely an indicator of a robocall and not a human (Meredith, [0064] if no response is provided, which would likely be the case with a robocall device, the call can be prevented from reaching the called party).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652